United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                             F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                               July 16, 2004
                                  FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk


                                           No. 03-51045
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                        Plaintiff-
                                                          Appellee,

                                                 versus

WILLARD BARRY LIVELY,

                                                                                      Defendant-
                                                          Appellant.

                        -----------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                   USDC No. A-02-CR-266-01-H
                       ------------------------------------------------------------

Before SMITH, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Private counsel appointed to represent Willard Barry Lively has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Lively has filed a

response t o counsel’s motion. Lively’s claims alleging ineffective assistance of trial and appellate




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
counsel are not cognizable in the instant appeal. See United States v. Higdon, 832 F.2d 312, 313-14

(5th Cir. 1987).

       Our independent review of the brief, response, suppression hearing, jury trial, sentencing, and

record discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5TH

CIR. R. 42.2. Lively’s motion to allow counsel to withdraw is DENIED as moot.

       COUNSEL’S MOTION TO WITHDRAW GRANTED; LIVELY’S MOTION TO ALLOW
       COUNSEL TO WITHDRAW DENIED; APPEAL DISMISSED.




                                                -2-